Exhibit 10.1

LADENBURG THALMANN FINANCIAL SERVICES INC.
4400 Biscayne Blvd., 12th Floor
Miami, Florida 33137

January 19, 2011

Mr. Mark Zeitchick
c/o Ladenburg Thalmann & Co. Inc.
4400 Biscayne Blvd., 12th Floor
Miami, Florida 33137

Dear Mark:

This letter agreement constitutes an amendment to the Employment Agreement dated
as of August 24, 1999, as previously amended (the “Amended Agreement”), between
Ladenburg Thalmann Financial Services Inc. (“LTFS”) and Mark Zeitchick (the
“Executive”). LTFS and Executive wish to amend the Amended Agreement as set
forth below. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed thereto in the Amended Agreement.

A. The Amended Agreement is amended in the following respects:

1. Effective January 1, 2011, the Executive’s Base Salary provided for in
Section 3.1 of the Amended Agreement shall be increased from an annual rate of
$250,000 to an annual rate of $325,000.

B. This letter agreement constitutes an amendment to and a modification of the
Amended Agreement and shall for all purposes be considered a part of the Amended
Agreement. Except as amended hereby, the Amended Agreement is confirmed and
ratified in all respects and shall remain in full force and effect.

Please indicate your agreement with the foregoing by countersigning two copies
of this letter agreement in the space provided below and returning one of such
copies to us.

Very truly yours,

LADENBURG THALMANN FINANCIAL SERVICES INC.

      By:  
/s/ Richard J. Lampen
Richard J. Lampen
President and Chief Executive Officer

The foregoing letter agreement
is consented and agreed to as
of the date first above written.

      By:  
/s/ Mark Zeitchick
   
 
   
Mark Zeitchick

